Case 3:18-cv-02615-AGT Document 88-20 Filed 02/14/19 Page 1 of 12




EXHIBIT 16 REDACTED VERSION OF
DOCUMENTSOUGHT TO BE SEALED
Case 3:18-cv-02615-AGT Document 88-20 Filed 02/14/19 Page 2 of 12
Case 3:18-cv-02615-AGT Document 88-20 Filed 02/14/19 Page 3 of 12
Case 3:18-cv-02615-AGT Document 88-20 Filed 02/14/19 Page 4 of 12
Case 3:18-cv-02615-AGT Document 88-20 Filed 02/14/19 Page 5 of 12
Case 3:18-cv-02615-AGT Document 88-20 Filed 02/14/19 Page 6 of 12
Case 3:18-cv-02615-AGT Document 88-20 Filed 02/14/19 Page 7 of 12
Case 3:18-cv-02615-AGT Document 88-20 Filed 02/14/19 Page 8 of 12
Case 3:18-cv-02615-AGT Document 88-20 Filed 02/14/19 Page 9 of 12




                                                           PLAINTIFF 001401
Case 3:18-cv-02615-AGT Document 88-20 Filed 02/14/19 Page 10 of 12




                                                           PLAINTIFF 001402
Case 3:18-cv-02615-AGT Document 88-20 Filed 02/14/19 Page 11 of 12
Case 3:18-cv-02615-AGT Document 88-20 Filed 02/14/19 Page 12 of 12




                                                           PLAINTIFF 001404
